Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “wherein . . . transformers” on lines 21-28 is unclear and confusing, as such indefinite. For example, it is unclear how the transformers and the filters can be “cooperatively constituted” and “formed” by only the plate, the cores and  the layers,  how the transformers can connect to the filters and how this recitation is read on the preferred embodiment. Insofar as understood, no such transformers and filters are seen the drawings. The same is true for claim 13.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter

          Claims 1-20 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:
- wherein, the central parts and the peripheral part of the first base plate, the magnetic cores and the conductive parts assembled on the first base plate, and the transmission wire layers on both sides of the first base plate cooperatively constitute a plurality of transformers: the central parts and the peripheral part of the second base plate, the magnetic cores and the conductive parts assembled on the second base plate, and the transmission wire layers on both sides of the second base plate cooperatively constitute a plurality of filters: the transformers are electrically connected with the filters, and a thickness of the transmission wire layers of the filters is less than a thickness of the transmission wire layers of the transformers as combined in claims 1 and 13.


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842